267 F.2d 1
Dalton A. THOMAS, Appellant,v.UNITED STATES of America, Appellee.
No. 17560.
United States Court of Appeals Fifth Circuit.
May 21, 1959.

H. M. Love, Love & Hines, Talladega, Ala., for appellant.
Hartwell Davis, U.S. Atty., Ralph M. Daughtry, Asst. U.S. Atty., Montgomery, Ala., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
Charged in three counts, two, three and four, of a four count indictment with violations of the Internal Revenue laws and tried in the Middle District of Alabama, plaintiff was acquitted on counts three and four and found guilty as charged on count two.


2
Appealing from the sentence and judgment of conviction on said count, appellant is here assigning a single error.  This is that the offense complained of in count two was committed in Coosa County, Alabama and should have been tried there.


3
The right claimed by defendant is a procedural one and may be waived,1and the record is devoid of any objection on the trial on the ground of improper venue.  Indeed, it is made for the first time here.  In addition, the record as a matter of fact does not support the claim that there was no evidence that the offense occurred in the Middle District.  On the contrary, the government's testimony was unequivocal as to the place where the violation occurred.


4
The appeal is without merit.  The judgment is affirmed.



1
 Hagner v. United States, 60 App.D.C. 335, 54 F.2d 446; Mahaffey v. Hudspeth, 10 Cir., 128 F.2d 940; United States v. Gallagher, 3 Cir., 183 F.2d 342; Earnest v. United States, 6 Cir., 198 F.2d 561